Case 5:16-cv-00600-JGB-SP Document 416-5 Filed 04/09/21 Page 1 of 2 Page ID #:7318




1    SHARON D. MAYO (SBN 150469)
     sharon.mayo@arnoldporter.com
2    ARNOLD & PORTER KAYE SCHOLER LLP
3    Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111
4    Telephone: (415) 471-3100
     Facsimile: (415) 471-3400
5
6    LAURA E. WATSON (SBN 317155)
     laura.watson@arnoldporter.com
7    ARNOLD & PORTER KAYE SCHOLER LLP
     777 South Figueroa Street, 44th Floor
8    Los Angeles, California 90017-5844
     Telephone: (213) 243-4000
9    Facsimile: (213) 243-4199
10
     JACKSON WAGENER (pro hac vice)
11   jwagener@ascap.com
     American Society of Composers, Authors and Publishers
12   250 West 57th Street
13   New York, NY 10107
     Telephone: (212) 621-6018
14   Facsimile: (212) 787-1381
15   Attorneys for Plaintiffs
16
17                              UNITED STATES DISTRICT COURT

18                         CENTRAL DISTRICT OF CALIFORNIA

19
20   W.B. MUSIC CORP., et al., )              Case No. 5:16-cv-00600-JGB(SPx)
                               )
21           Plaintiffs,       )
                               )              CERTIFICATE OF SERVICE
22   v.                        )
                               )              Jury Verdict: March 13, 2018
23   ROYCE INTERNATIONAL       )
     BROADCASTING CORPORATION, )              Hearing Date:   May 10, 2021
24   et al.,                   )              Time:           9:00 a.m.
                               )              Judge:          Hon. Jesus G.
25           Defendants.       )              Bernal
                               )              Courtroom:      1
26                             )
                               )
27
28
                                       PROOF OF SERVICE
Case 5:16-cv-00600-JGB-SP Document 416-5 Filed 04/09/21 Page 2 of 2 Page ID #:7319




 1                              CERTIFICATE OF SERVICE
2          I hereby certify that I electronically filed the foregoing documents with the
3    Clerk of the Court for the United States District Court for the Central District of
4    California by using the CM/ECF system on April 9, 2021:
5
6          1.  NOTICE OF MOTION AND SECOND MOTION FOR POST-
           JUDGMENT COSTS AND FEES; MEMORANDUM OF POINTS AND
7          AUTHORITIES IN SUPPORT;
8          2.  DECLARATION OF SHARON D. MAYO IN SUPPORT OF
           SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES;
9
10         3.  DECLARATION OF JACKSON WAGENER IN SUPPORT OF
           SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES;
11
           4.  [PROPOSED] ORDER GRANTING SECOND MOTION FOR
12         POST-JUDGMENT COSTS AND FEES
13
            Participants in the case who are registered CM/ECF users will be served by the
14
     CM/ECF System.
15
           I certify under penalty of perjury that the foregoing is true and correct.
16
     Executed April 9, 2021 at San Francisco, California.
17
18
     Date: April 9, 2021                             By:   /s/ Sharon D. Mayo
19                                                         Sharon D. Mayo
20
21
22
23
24
25
26
27
28
                                                 1
                                       PROOF OF SERVICE
